Citation Nr: 0429891	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98-00 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to service connection for claimed hearing 
loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the RO.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in January 1998, the veteran indicated that he 
wished to testify at a personal hearing before a Hearing 
Officer at the RO.  The requested hearing was scheduled, and 
the veteran was notified of the date and time of his hearing 
in a May 1998 letter from the RO.  

However, the veteran subsequently failed to report for his 
personal hearing.  To date, the veteran has not offered any 
explanation for his failure to report for the personal 
hearing, and he has not requested the opportunity to appear 
for another hearing.  

In a July 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a non compensable evaluation.  The veteran 
subsequently submitted a Notice of Disagreement regarding the 
disability rating assigned for his PTSD.  

Thereafter, in a January 2003, the RO granted an increased 
evaluation of 30 percent for the service-connected PTSD.  
Later that month, the RO also issued a Statement of the Case 
(SOC) addressing that issue.  

However, the veteran did not perfect his appeal by submitting 
a timely substantive appeal.  Thus, this matter is not 
currently before the Board.  

The issues of service connection for a hearing loss and 
headaches are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDING OF FACT

The veteran currently is shown to suffer from tinnitus that 
as likely as not is due to noise exposure during his period 
of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he underwent 
audiogram in service that revealed elevated hearing 
thresholds in the left ear.  The service personnel records 
show that he served as an "ORDNANCE MECH."  While he did 
report having tinnitus in service, the Board finds that he 
was likely exposed to increased noise levels in service.  

The recent VA examination showed that he was suffering from 
tinnitus that the veteran reported having had following noise 
exposure in service.  Given the nature of the veteran's 
duties in service and recorded history of noise exposure 
related thereto, the Board finds that evidence to be in 
relative equipoise in showing that the currently demonstrated 
tinnitus as likely as not is due to disease or injury in 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  

Given the favorable action taken hereinabove, discussion of 
VCAA is not required at this time.  



ORDER

Service connection for tinnitus is granted.  



REMAND

The veteran is seeking service connection for hearing loss.  
He essentially contends that this developed as a result of 
noise exposure during service.  

He is also seeking service connection for headaches, which he 
contends first developed while he was on active duty.  

In March 1997, the veteran submitted release forms for 
various physicians that have treated him in the past for his 
claimed disabilities.  The RO subsequently issued letters to 
these physicians requesting that they submit the veteran's 
treatment records.  It appears that most of these physicians 
responded to the RO's requests by either submitting the 
requested records or by indicating that no records were 
available.  

However, it appears that no response was received from Dr. 
M.E., who the veteran identified as having treated him for 
headaches, or from Dr. D.S., who the veteran identified as 
having treated him for hearing loss.  

The Board notes that there is no indication in the claims 
file that any follow-up request was ever issued to these 
physicians, as required under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  

Therefore, the Board concludes that a remand of this case is 
warranted so that the RO can issue follow-up requests to 
these physicians.  

The record reflects that, in May 1997, the veteran underwent 
a VA cranial nerves examination in which he was given a 
diagnosis of "Mixed type headache, vascular and tension."  
The examiner noted that the tension headaches might be 
related to a "stress type phenomenon."  

However, the examiner did not offer any opinion as to whether 
the veteran's headaches might be related to his military 
service, to include complaints of headaches that were noted 
in July 1971.  

Thus, the Board concludes that a VA neurological examination 
is warranted to determine whether or not there is a 
relationship between the veteran's headaches and his military 
service.  

The Board notes that, in May 1997, the veteran also underwent 
a VA ear disease examination.  However, although the examiner 
noted diagnoses of hearing loss, the examiner offered no 
opinion as to whether the veteran has current disability 
related to noise exposure during service.  

Therefore, the Board concludes that another ear disease 
examination is warranted to establish the etiology of the 
veteran's claimed disabilities.  Furthermore, the Board also 
believes that another audiological evaluation is warranted to 
clarify whether the veteran has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2003).

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable law and 
judicial precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the names and addresses of any 
health care providers who may possess 
additional records pertinent to his claim 
which are not already included within his 
VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also specifically request 
that the veteran complete updated release 
forms for Drs. M.E. and D.S.  Once 
received, the RO should attempt to obtain 
the veteran's treatment records from 
these physicians.  

3.  The RO should also arrange for the 
veteran to undergo an audiological 
evaluation.  This evaluation should be 
conducted in compliance with the standard 
VA protocol for such examinations, 
utilizing the Maryland CNC speech 
stimulus materials for speech 
discrimination.  

4.  Only after the audiological 
evaluation has been completed, should the 
veteran also be afforded an examination 
with a VA ear, nose, and throat (ENT) 
specialist.  The veteran's claims folder 
must be provided to the examiner for 
review, to include a report of the 
audiological evaluation discussed above.  
The examiner should conduct an 
examination of the veteran's ears and 
review the report of his recent 
audiological evaluation.  The examiner 
should offer an opinion as to whether the 
veteran in fact has a current bilateral 
hearing loss disability.  If found, the 
examiner should specifically comment on 
the etiology of the veteran's bilateral 
hearing loss disability.  In particular, 
the examiner should determine whether it 
is at least as likely as not that the 
present hearing loss disability is 
related to any acoustic trauma sustained 
during military service, or whether such 
a relationship is unlikely.  In answering 
this question, the examiner should 
discuss whether the veteran's type of 
hearing loss is consistent with noise 
exposure, as opposed to other possible 
cause(s).  

5.  The RO should make arrangements for a 
neurological examination of the veteran 
for the purpose of determining the 
etiology of the veteran's headache 
disorder.  The veteran's claims file must 
be provided to the examiner for review; 
and the examiner must indicate that the 
file was reviewed.  Any diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted.  The 
examiner should comment as to whether it 
is at least as likely as not that any 
present headache disability had its onset 
during service, or is otherwise 
etiologically related to his military 
service.  A rationale for any opinion 
expressed should be provided.  

6.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue an supplemental statement of the 
case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



